Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a non-final Office Action on the merits.  Claims 1-20 are currently pending and are addressed below
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/12/2019 and 07/01/2020 are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 4, Step 412, “Stop”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
¶0032 ll. 6:  “connections(s)” should read as --connection(s)--;
Appropriate correction is required.
Claim Objections
Claim 7 is objected to because the limitation of "the processor" in line 7 should read as ---a processor--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“electronic control module” in claims 1, 6, 12, 18, and 19;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Support for the electronic control module can be found in ¶0032 of the specification, where it is stated that “the electronic control module may include one or more processor(s), one or more input device connection(s), one or more output device(s), one or more transceiver(s), and/or a computer-readable memory”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Re. claims 13-20, Applicant is claiming a computer readable storage medium, which is directed to non-statutory subject matter. The claim recites limitation “a computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by a processor, cause the processor to execute a time-step predictive analytical model for engagement of the impeller clutch,”. The applicant does not cite a “non-transitory” term, and could be interpreted as a carrier wave. It is suggested that the applicant amend the claims 13-20 to include the “non-transitory” term.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Duan et al. (US 2018/0253913; hereinafter Duan) in view of Meyer et al. (US 2016/0312884; hereinafter Meyer) and further in view of Lin et al. (US 8666618; previously made of record in IDS; hereinafter Lin).
Re. claim 1¸ Duan teaches a system for controlling a machine … clutch (Duan; Fig. 1, ¶0022, Powertrain 12), the system comprising:
		a power source (Duan; ¶0029, engine 14);
		a transmission unit (Duan; ¶0029, transmission 20);
	a … clutch operatively coupling the power source to the transmission unit (Duan; ¶0029, the Electronically Controlled Converter Clutch (ECCC) 44 is arranged to mechanically connect the engine/power-source 14 to the transmission 20);
	an input device configured to generate a force data signal indicative of a working fluid pressure (Duan; ¶0047, the determination of the magnitude of the ;
the electronic control module (Duan; ¶0047, controller 126) configured to:
receive the force data signal from the input device (Duan; ¶0047, the controller 126 may be configured to receive signals of the detected hydraulic pressure from the sensor 124; meaning that a force data signal is received from a sensor/input device);
cause engagement of the machine … clutch according to the … clutch engagement value (Duan; ¶0042, the degree of Electronic Control Converter Clutch 44 engagement is selectable by controlling the output of the pump 42 and the hydraulic pressure generated; meaning that the engagement of the converter clutch is controlled according to an engagement value).
	Yet, Duan does not explicitly teach:
an electronic control module in communication with the input device and configured to execute a time-step predictive analytical model for impeller clutch engagement,
determine an impeller clutch engagement value based at least in part on the force data signal and utilizing the time-step predictive analytical model;
	However, in the same field of endeavor, Meyer teaches:
an electronic control module (Meyer; ¶0049, the controller) in communication with the input device (Meyer; ¶0048, a pressure sensor may be available to provide a feedback signal; meaning the controller is in communication with an input device to receive said feedback signal) and configured to execute a time-step predictive analytical model for … clutch engagement (Meyer; ¶0049, at each time step, the controller determines a desired torque capacity for each shift element, and what electric current to command the corresponding solenoid using the shift element model; where a clutch is a shift element (see ¶0003) and torque capacity reflects engagement of the clutch; meaning that the electronic control module (controller) communicates with a input device (pressure sensor) and executes a time-step predictive analytical model (shift element model) to determine desired clutch engagement (torque capacity)),
determine a … clutch (Meyer; ¶0049, a shift element) engagement value (Meyer; ¶0048, clutch torque capacity) based at least in part on the force data signal (Meyer; ¶0048, a pressure sensor (force data signal) may be available to provide a feedback signal for determining the proper amount of electrical current to supply to the solenoid for engaging the clutch) and utilizing the time-step predictive analytical model (Meyer; ¶0049, at each time step, the controller determines a desired torque capacity for each shift element, and what electric current to command the corresponding solenoid using the shift element model; meaning that the clutch engagement (clutch torque capacity) is ;
	Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system for controlling a machine clutch of Duan by the time-step predictive analytical model of Meyer for the purpose of more accurately controlling torque capacity and achieving a smoother shift (Meyer; ¶0047).
	Further yet, the combination of Duan and Meyer does not teach:
			an impeller clutch
	However, in the same field of endeavor, Lin teaches:
			an impeller clutch (Lin; col. 3 ll. 37-38, impeller clutch 26)
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system for controlling a machine clutch of Duan and Meyer by the impeller clutch of Lin for the purpose of allowing high engine speeds while limiting the amount of torque that is transmitted into the torque converter, thus allowing some of the torque to be directed for other purposes (Lin; col. 1 ll. 25-28).
	Re. claim 2, the combination of Duan, Meyer, and Lin teaches the system of claim 1.  Duan further teaches wherein the input device is a fluidic pressure measurement device configured to generate the force data signal, wherein the force data signal is indicative of at least one fluidic pressure measurement (Duan; ¶0043, the vehicle may include a hydraulic pressure sensor 124 configured to detect hydraulic pressure generated by the pump 42; .
	Re. claim 4, the combination of Duan, Meyer, and Lin teaches the system of claim 1.  Meyer further teaches wherein utilizing the time-step predictive analytical model comprises accessing a training set having a set of fluidic pressure values corresponding to a set of impeller clutch engagement values (Meyer; ¶0051, a one dimensional lookup table may be used to represent the clutch transfer function model by storing values of clutch torque capacity at various commanded pressures; meaning that a set of fluidic pressure values correspond with a set of  clutch engagement values).
	Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the system for controlling a machine impeller clutch of Duan and Lin by the training set of fluidic pressure values versus clutch engagement values technique of Meyer for the purpose of more accurately controlling torque capacity and achieving a smoother shift (Meyer; ¶0047).
Further yet, the combination of Duan and Meyer does not teach an impeller clutch.  However, in the same field of endeavor, Lin teaches an impeller clutch (Lin; col. 3 ll. 37-38, impeller clutch 26 as discussed above in claim 1).
	Re. claim 5, the combination of Duan, Meyer, and Lin teaches the system of claim 4.  Meyer further teaches wherein the force data signal comprises a series of fluidic pressure values indicative of a fluidic pressure with respect to time (Meyer; ¶0049, at each time step, the controller determines a desired torque capacity for each shift element, and what electric current to command the corresponding solenoid using the shift element model; where the .
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the system for controlling a machine impeller clutch of Duan and Lin by the fluidic pressure value over time technique of Meyer for the purpose of more accurately controlling torque capacity and achieving a smoother shift (Meyer; ¶0047).
Re. claim 6, the combination of Duan, Meyer, and Lin teaches the system of claim 1.  Meyer further teaches wherein the electronic control module is configured to determine the impeller clutch engagement value independent of a signal from a manual impeller clutch control (Meyer; ¶0049, at each time step, the controller determines a desired torque capacity for each shift element and then determines what electric current to command to the corresponding solenoid using the shift element model; meaning that a clutch engagement value is determined independent of any manual clutch control).
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the system for controlling a machine impeller clutch of Duan and Lin by the electronic control module impeller clutch engagement technique of Meyer for the purpose of more accurately controlling torque capacity and achieving a smoother shift (Meyer; ¶0047).
Further yet, the combination of Duan and Meyer does not teach an impeller clutch. However, in the same field of endeavor, Lin teaches an impeller clutch
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Duan in view of Meyer and Lin, and further in view of Fukuhara et al. (US 8,977,444; hereinafter Fukuhara).
Re. claim 3, the combination of Duan, Meyer, and Lin teaches the system of claim 1.  Yet, the combination of Duan, Meyer, and Lin does not explicitly teach wherein the fluidic pressure measurement comprises one or more fluidic pressure values indicative of one or more of: i) a lift cylinder velocity, ii) a lift cylinder head-end pressure, iii) a lift cylinder stalled status, iv) a lift linkage angle, v) a work tool angle, and vi) a tilt command valve position.
However, in the same field of endeavor, Fukuhara teaches wherein the fluidic pressure measurement comprises one or more fluidic pressure values indicative of one or more of: i) a lift cylinder velocity, ii) a lift cylinder head-end pressure (Fukuhara; col. 7 ll. 5-14, the second hydraulic pressure sensor detects hydraulic pressure in the cylinder head chamber of the of lift cylinders when they are extended; meaning that the fluidic pressure measurement comprises at least of lift cylinder head-end pressure), iii) a lift cylinder stalled status, iv) a lift linkage angle, v) a work tool angle, and vi) a tilt command valve position.
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the system of Duan, Meyer, and Lin by the fluidic pressure measurement technique of Fukuhara for the purpose of automatically determining whether a bucket on a vehicle is loaded or unloaded (Fukuhara; col. 10 ll. 37-41).
Claims 7-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Duan.
claim 7, Meyer teaches a method for automated machine torque control (Meyer; ¶0006, a method of operating a transmission is provided) comprising:
executing a time-step predictive analytical model (Meyer; ¶0049, at each time step, the controller determines a desired torque capacity for each shift element, and what electric current to command the corresponding solenoid using the shift element model; where a clutch is a shift element (see ¶0003), the solenoid actuates a valve which adjusts pressure in a hydraulic circuit (see ¶0003), and torque capacity reflects engagement of the clutch) for machine output torque control (Meyer; ¶0047, the control of the shift element/clutch is carefully controlled to avoid an excessive decrease in output torque; meaning that the shift element model is used to also perform machine output torque control) with an electronic control module (Meyer; ¶0048, the controller) in communication with the input device (Meyer; ¶0048, a pressure sensor may be available to provide a feedback signal; meaning the controller is in communication with an input device);
receiving the force data signal from the data input device of the machine (Meyer; ¶0048, a pressure sensor may be available to provide a feedback signal; meaning the controller is in communication with an input device);
determining, … a real-time control output (Meyer; ¶0049, the controller determines a desired torque capacity (clutch engagement) for each shift element; meaning that a real-time control output (desired torque capacity) is  based at least in part on the force data signal (Meyer; ¶0048, a pressure sensor may be used to provide pressure feedback signal; meaning that the force data signal affects the real-time control output of clutch engagement), and utilizing a time-step predictive analytical model (Meyer; ¶0049, the controller determines a desired torque capacity for each shift element at each time step);
	Yet, Meyer does not explicitly teach:
the processor
generating a force data signal with a data input device, the force data signal indicative of a working fluid pressure of a working fluid in a machine;
modulating, via the processor, an output torque of the machine according to the real-time control output.
	However, in the same field of endeavor, Duan teaches:
the processor (Duan; ¶0044, the wires comprise a system bus coupled to a processor within controller 126)
generating a force data signal with a data input device, the force data signal indicative of a working fluid pressure of a working fluid in a machine (Duan; ¶0047, the determination of the magnitude of the hydraulic pressure may be accomplished via receiving signals indicative of the detected hydraulic pressure from sensor 124; meaning that hydraulic pressure sensor 124 is an input device that generates a force signal indicative of working fluid pressure);
modulating, via the processor (Duan; ¶0044-¶0045, the processor within controller 126), an output torque of the machine according to the real-time control output (Duan; ¶0045, the controller 126 is also configured to regulate operation of the Electronically Controlled Converter Clutch (ECCC) 44 to achieve a predetermined amount of transmission output torque T0; meaning that the processor within controller 126 modulates output torque of the machine according to the real-time control output (engagement of the ECCC 44)),
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method for automated machine torque control of Meyer by the processor-controlled output torque modulation technique of Duan for the purpose of partially absorbing engine torque spikes and consequently providing smoother operation of the vehicle (Duan; ¶0040).	Re. claim 8, the combination of Meyer and Duan teaches the method of claim 7.  Duan further teaches wherein the input device is a fluidic pressure measurement device configured to generate the force data signal, wherein the force data signal is indicative of at least one fluidic pressure measurement (Duan; ¶0043, the vehicle may include a hydraulic pressure sensor 124 configured to detect hydraulic pressure generated by the pump 42; meaning that the sensor (input device) can be used to measure fluidic pressure and subsequently generate a force data signal).
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the method for automated machine torque control of Meyer by the output torque modulation technique of 
Re. claim 10, the combination of Meyer and Duan teaches the method of claim 7.  Meyer further teaches wherein utilizing the time-step predictive analytical model comprises accessing a training set having a set of fluidic pressure values corresponding to a set of machine torque response values (Meyer; ¶0051, a one dimensional lookup table may be used to represent a model by storing values of a model output variable for various combinations of values of one or more input variables; meaning that the gearbox output-torque/machine-torque-response values measured by torque sensor 90 (see at least ¶0055) may be programmed to correspond to a set of fluidic pressure feedback values (see at least ¶0048)).	Re. claim 11¸ the combination of Meyer and Duan teaches the method of claim 10.  Meyer further teaches wherein the force data signal comprises a series of fluidic pressure values (Meyer; ¶0048, a pressure sensor may be available to provide a feedback signal; meaning the controller receives fluidic pressure values) indicative of a fluidic pressure with respect to time (Meyer; ¶0049, at each time step, the controller determines a desired torque capacity for each shift element, and what electric current to command the corresponding solenoid using the shift element model; meaning that the controller determines a fluidic pressure to deliver via solenoid, and is able to record via feedback pressure sensor at each time step).
Re. claim 12¸ the combination of Meyer and Duan teaches the method of claim 10.  Meyer further teaches wherein the electronic control module (Meyer; ¶0048, the controller) is configured to determine the machine torque response value independent of a signal from a manual machine output torque control signal (Meyer; ¶0051, a one dimensional lookup table may be used to represent the clutch transfer function model by storing values of clutch torque capacity at various commanded pressures; meaning that machine torque response is commanded/determined without dependence on a manual clutch control).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Duan and further in view of Fukuhara.
Re. claim 9, the combination of Meyer and Duan teaches the method of claim 7.  Yet the combination of Meyer and Duan does not explicitly teach wherein the at least one fluidic pressure value is indicative of one or more of i) a lift cylinder velocity, ii) a lift cylinder head-end pressure, iii) a lift cylinder stalled status, iv) a lift linkage angle, v) a work tool angle, and vi) a tilt command valve position.
However, in the same field of endeavor, Fukuhara teaches wherein the fluidic pressure measurement comprises one or more fluidic pressure values and one or more values indicative of one or more of i) a lift cylinder velocity, ii) a lift cylinder head-end pressure (Fukuhara; col. 7 ll. 5-14, the second hydraulic pressure sensor detects hydraulic pressure in the cylinder head chamber of the of lift cylinders when they are extended; meaning that the fluidic pressure measurement comprises at least of lift cylinder head-end pressure), iii) a lift cylinder stalled status, iv) a lift linkage angle, v) a work tool angle, and vi) a tilt command valve position.
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the method for automated machine torque control of Meyer and Duan by the fluidic pressure measurement .
Claims 13-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Lin et al. (US 8,666,618; hereinafter Lin).
Re. claim 13, Meyer teaches an electronic control module for a machine (Meyer; ¶0049, the controller), … and the electronic control comprising: 
…computer-executable instructions stored thereupon which, when executed by a processor (Meyer; ¶0010, the transmission assembly also includes a controller programmed to control one or more of the clutches according to a first set of instructions; meaning that the controller has access to a first set of instructions), cause the controller (Meyer; ¶0049, the controller) to execute a time-step predictive analytical model for engagement of the … clutch (Meyer; ¶0049, at each time step, the controller determines a desired torque capacity for each shift element, and what electric current to command the corresponding solenoid using the shift element model; where a clutch is a shift element (see ¶0003) and torque capacity reflects engagement of the clutch; meaning that the controller executes a time-step predictive analytical model for engagement of the clutch (shift element model)),
receive a force data signal from a fluidic pressure measurement device (Meyer; ¶0048, a pressure sensor may be available to provide a feedback signal; meaning the controller may be in communication with an input device to receive said feedback signal);
determine a … clutch engagement value based at least in part on the force data signal (Meyer; ¶0048, a pressure sensor may be available to provide a feedback signal to the controller in response to the actuation of the solenoid for delivering fluid pressure) and utilizing the time-step predictive analytical model (Meyer; ¶0049, at each time step, the controller determines a desired torque capacity for each shift element, and what electric current to command the corresponding solenoid using the shift element model; where a clutch is a shift element (see ¶0003) and torque capacity reflects engagement of the clutch); and
cause engagement of the … clutch according to the … clutch engagement value (Meyer; ¶0048, the torque-capacity/engagement of each clutch is modulated by adjusting an electrical current to a solenoid in the valve body; meaning that the solenoid controls the clutch engagement upon determining a clutch engagement value).
Yet, Meyer does not explicitly teach:
an impeller clutch
the processor and 
a computer-readable storage medium
However, in the same field of endeavor, Lin teaches an impeller clutch (Lin; col. 3 ll. 37-38, impeller clutch 26). Furthermore, Lin also teaches a computer-readable storage medium (Lin; col. 5 ll. 66-67, controller 42 may include internal memory) and the processor (Lin; col. 5 ll. 54-66, controller 42 may embody a single or multiple microprocessors).

Re. claim 14, the combination of Meyer and Lin teaches the computer-readable storage medium of claim 13. Meyer further teaches:
determining the … clutch engagement value (Meyer; ¶0048, clutch torque capacity) comprises:
accessing, via the processor, at a predetermined time interval, a set of … clutch engagement values comprising the … clutch engagement value, the set of … clutch engagement values being associated with a corresponding set of values for fluidic pressure measurements (Meyer; ¶0051, a one dimensional lookup table may be used to represent the clutch transfer function model by storing values of clutch torque capacity at various commanded pressures; meaning that a set of fluidic pressure values corresponds with a set of clutch engagement values);
selecting, via the processor, the … clutch engagement value by comparing the force data signal to at least one fluidic pressure measurement value of the set of values for fluidic pressure measurements (Meyer; ¶0049, at ; and
setting, via the processor, the … clutch engagement value for the engagement of the machine … clutch based on the selected … clutch engagement value (Meyer; ¶0049, at each time step, the controller determines a desired torque capacity for each shift element, and what electric current to command the corresponding solenoid using the shift element model; where a clutch is a shift element (see ¶0003), the solenoid actuates a valve which adjusts pressure in a hydraulic circuit (see ¶0003), and torque capacity reflects engagement of the clutch).
Yet, Meyer does not explicitly teach:
		an impeller clutch
the processor and
a computer-readable storage medium
However, in the same field of endeavor, Lin teaches an impeller clutch (Lin; col. 3 ll. 37-38, impeller clutch 26).  Lin also teaches a computer-readable storage medium (Lin; col. 5 ll. 66-67, controller 42 may include internal memory) and the processor (Lin; col. 5 ll. 54-66, controller 42 may embody a single or multiple microprocessors).
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the electronic control module for a machine of Meyer by the impeller clutch and the controller comprising a 
	Re. claim 17, the combination of Meyer and Lin teaches the computer-readable storage medium of claim 13.  Meyer further teaches wherein the time-step predictive analytical model accesses a training set having a set of fluidic pressure values corresponding to a set of … clutch engagement values (Meyer; ¶0051, a one dimensional lookup table may be used to represent the clutch transfer function model by storing values of clutch torque capacity at various commanded pressures; meaning that a set of fluidic pressure values correspond with a set of impeller clutch engagement values).
Yet, Meyer does not explicitly teach an impeller clutch.  However, in the same field of endeavor, Lin teaches an impeller clutch (Lin; col. 3 ll. 37-38, impeller clutch 26 as discussed above in claim 13).
	Re. claim 18, the combination of Meyer and Lin teaches the computer-readable storage medium of claim 13.  Meyer further teaches wherein the electronic control module (Meyer; ¶0048, the controller)  is configured to determine the … clutch engagement value independent of a signal from a manual … clutch control (Meyer; ¶0049, at each time step, the controller determines a desired torque capacity for each shift element and then determines what electric current to command to the corresponding solenoid using the shift element model; meaning that a clutch engagement value is determined independent of any required manual clutch control).
an impeller clutch.  However, in the same field of endeavor, Lin teaches an impeller clutch (Lin; col. 3 ll. 37-38, impeller clutch 26 as discussed above in claim 13).
	Re. claim 19, the combination of Meyer and Lin teaches the computer-readable storage medium of claim 13.  Meyer further teaches wherein the electronic control module (Meyer; ¶0048, the controller) is configured to determine the … clutch engagement value in a machine having no human operated … clutch control mechanism (Meyer; ¶0049, at each time step, the controller determines a desired torque capacity for each shift element and then determines what electric current to command to the corresponding solenoid using the shift element model; meaning that a clutch engagement value is determined independent of any required manual clutch control).
Yet, Meyer does not explicitly teach an impeller clutch.  However, in the same field of endeavor, Lin teaches an impeller clutch (Lin; col. 3 ll. 37-38, impeller clutch 26 as discussed above in claim 13).
	Re. claim 20, the combination of Meyer and Lin teaches the computer-readable storage medium of claim 17.  Meyer further teaches wherein the force data signal comprises a series of fluidic pressure values indicative of a fluidic pressure with respect to time (Meyer; ¶0049, at each time step, the controller determines a desired torque capacity for each shift element, and what electric current to command the corresponding solenoid using the shift element model; meaning that the controller determines a fluidic pressure to deliver via solenoid, and is able to record via feedback pressure sensor at each time step).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Lin and further in view of Duan.
Re. claim 15, the combination of Meyer and Lin teaches the computer-readable storage medium of claim 13.  Yet, the combination of Meyer and Lin does not explicitly teach wherein the fluidic pressure measurement device is configured to generate the force data signal comprising at least one fluidic pressure value.  However, in the same field of endeavor, Duan teaches wherein the fluidic pressure measurement device is configured to generate the force data signal comprising at least one fluidic pressure value (Duan; ¶0043, the vehicle may include a hydraulic pressure sensor 124 configured to detect hydraulic pressure generated by the pump 42; meaning that the sensor can be used to measure fluidic pressure and subsequently act as an input device).
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method for automated machine torque control of Meyer by the output torque modulation technique of Duan for the purpose of partially absorbing engine torque spikes and consequently providing smoother operation of the vehicle (Duan; ¶0040).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Lin and further in view of Fukuhara.
	Re. claim 16, the combination of Meyer and Lin teaches the computer-readable storage medium of claim 13.  Yet the combination of Meyer and Lin does not explicitly teach wherein the at least one fluidic pressure value is indicative of one or more of i) a lift cylinder velocity, ii) a lift cylinder head-end pressure, iii) a lift cylinder stalled status, iv) a lift linkage angle, v) a work tool angle, and vi) a tilt command valve position.
However, in the same field of endeavor, Fukuhara teaches wherein the fluidic pressure measurement comprises one or more fluidic pressure values and one or more values indicative of one or more of i) a lift cylinder velocity, ii) a lift cylinder head-end pressure (Fukuhara; col. 7 ll. 5-14, the second hydraulic pressure sensor detects hydraulic pressure in the cylinder head chamber of the of lift cylinders when they are extended; meaning that the fluidic pressure measurement comprises at least of lift cylinder head-end pressure), iii) a lift cylinder stalled status, iv) a lift linkage angle, v) a work tool angle, and vi) a tilt command valve position.
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the method for automated machine torque control of Meyer and Duan by the fluidic pressure measurement technique of Fukuhara for the purpose of automatically determining whether a bucket on a vehicle is loaded or unloaded (Fukuhara; col. 10 ll. 37-41).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R SMITH whose telephone number is (571)272-5325.  The examiner can normally be reached on Monday - Friday: 7:30am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R SMITH/Examiner, Art Unit 3663                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667